DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/07/2022 has been entered.
Accordingly, claims 1-2 and 4-10 are pending in this application. Claims 1, 4-7 and 9-10 are currently amended; claims2 and 8 are original; claims 3 and 11-24 are canceled.
Specification
The specification is objected to because claim limitations “on-chip address index module”, claim “core computing module”, “input mapping unit”, “output mapping unit”, and “sub-operating units” invoke U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The broadest reasonable interpretation of these claim elements is the structure, materials, or acts described in the specification as performing the entire claim functions and equivalents. See MPEP 2181. The specification fails to provide fails to provide an adequate description of these limitations in the form of the structure, materials, or acts to perform the claim functions. See rejection under 35 U.S.C. 112(b) below for further details as to the description requirement.
Claim Objections
Claims 1-2 and 4-10 are objected to because of the following:
A. In claim 1 line 1, ASIC should be spelled out for clarity. Claims 2 and 4-10 inherits the same deficiency as claim 1 by reason of dependence.
B. In claim 9 line 3, “a multi-ALU device” should read “the multi-ALU device” instead. Claim 10 inherits the same deficiency as claim 9 by reason of dependence.
C. In claim 9 line 6, “an on-chip storage medium”, and “a linear operation” should read “the on-chip storage medium” and “the linear operation” instead respectively. Claim 10 inherits the same deficiency as claim 9 by reason of dependence.
D. In claim 9 line 7, “computation” and “input data” should read “the computation” and “the input data” instead respectively. Claim 10 inherits the same deficiency as claim 9 by reason of dependence.
E. In claim 10 line 2, “computation” should read “the computation” instead.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are:
A. an on-chip address index module claim 1
B. a core computing module in claim 1
C. an input mapping unit claims in 1 and 4
D. an output mapping unit in claim 1
E. sub-operating units in claim 6
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 4-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the computation results” in line 19. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, this is interpreted as computation results of the logical operation including the nonlinear operation. Claims 2 and 4-10 inherit the same deficiency as claim 1 by reason of dependence. 
Claim 1 recites the limitations “an on-chip address index module”, “a core computing module”, “input mapping unit” and “output mapping unit” which invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The claim limitations recite elements that are essentially a black box designed to perform their recited functions. The specification fails to disclose any structural arrangement or configuration of the “on-chip address index module”, “core computing module”, “input mapping unit” and “output mapping unit” to perform the claimed functions (See Fig. 1 reference 20, Figs. 1 and 6-7 reference 30, Fig. 2 reference 41, and Fig. 2 reference 43 respectively).  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Claim 4 recites additional functions of the “input mapping unit” which invokes 35 U.S.C. 112(f) and is rejected for the same reason as claim 1. Claims 2 and 4-10 inherit the same deficiency as claim 1 by reason of dependence.
Claim 6 recites the limitation “sub-operating units” which invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification fails to disclose any structural arrangement or configuration of the “sub-operating units” to perform the claimed function. See page 6 lines 12-18 which describes the different functions to be performed without disclosing specific structure performing the claimed functions. Therefore, the claim 6 is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 and 4-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “an on-chip address index module”, “a core computing module”, “input mapping unit” and “output mapping unit”. These limitations invoke 35 U.S.C. 112(f), however, the disclosure fails to provide adequate written description of the corresponding structure for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification fails to disclose any structural arrangement or configuration of the on-chip address index module, the core computing module, the input mapping unit, and the output mapping unit to achieve the recited claimed functions. The drawings merely show a black-box design of the on-chip address index module, the core computing module, the input mapping unit, and the output mapping unit to perform the entire claimed function (See Fig. 1 reference 20, Figs. 1 and 6-7 reference 30, Fig. 2 reference 41, and Fig. 2 reference 43 respectively). See also page 2 lines 13-14 and page 5 lines 13-15; page 2 lines 14-16, page 5 lines 17-20, and page 8 lines 2-11, page 6 lines 2-10; and page 6 lines 27-29 respectively which describes the various “modules” and “units” by their function without disclosing specific structure performing the claimed functions. Claim 4 recites additional functions of the “input mapping unit” which invokes 35 U.S.C. 112(f) and is rejected for the same reason as claim 1. 
Claim 6 recites “sub-operating units”. This limitation invokes 35 U.S.C. 112(f), however, the disclosure fails to provide adequate written description of the corresponding structure for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification fails to disclose any structural arrangement or configuration of the sub-operating units to achieve the recited claimed functions. See page 6 lines 12-18 which describes the different functions to be performed without disclosing specific structure performing the claimed functions.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-5, and 7-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Henry et al. (US-PGPUB 2017/0103305 A1), hereinafter Henry.
Regarding claim 1, Henry teaches a neural network accelerator of an ASIC accelerator (Henry Fig. 1 neural network accelerator – Neural network unit (NNU) 121; paragraph [0067]), comprising:
an on-chip storage medium for storing data transmitted from an external of the neural network accelerator or for storing data generated during computation (Henry Fig. 1 on-chip storage medium – data RAM 122 and weight RAM 124; paragraphs [0076, 0080-0081] “The N NPUs 126 generate N result words 133 that may be written back to a row of the weight RAM 124 or to the data RAM 122”; “data and weights may be moved between system memory and the weight RAM 124 and data RAM 122”; Fig. 1 shows the system memory is external of the NNU 121);
an on-chip address index module for mapping to a correct storage address on the basis of an input index when an operation is performed (Henry Fig. 1 on-chip address index module – sequencer 128; storage address – one of the D rows of N data words in RAM 122 and/or one of the W rows of the N weight words in RAM 124; input index – memory address 123 and/or 125; operation – read operation; paragraph [0079] “The sequencer 128 fetches instructions from the program memory 129 and executes them, which includes, among other things, generating address and control signals for provision to the data RAM 122, weight RAM 124 and NPUs 126. The sequencer 128 generates a memory address 123 and a read command for provision to the data RAM 122 to select one of the D rows of N data words for provision to the N NPUs 126. The sequencer 128 also generates a memory address 125 and a read command for provision to the weight RAM 124 to select one of the W rows of N weight words for provision to the N NPU s 126”);
a core computing module for performing a linear operation of a neural network operation (Henry Figs. 1-2 and 11 and paragraph [0130] a core computing module – ALU portions shown as NPUs 126 in Fig. 11 where a single ALU 204 portion is shown in Fig. 2; Figs. 5 and 12 and paragraph [0134] “The timing diagram of FIG. 12 is similar to the timing diagram of FIG. 5, and clocks 0 through 512 are the same”; paragraphs [0103-0106] “each of the 512 NPUs 126 performs the multiply-accumulate instruction” where multiply-accumulate corresponds to the linear operation”); and
a multi-ALU device for obtaining input data from the core computing module or the on-chip storage medium to perform a nonlinear operation which cannot be performed by the core computing module (Henry Figs. 1-2 and 11 multi-ALU device – AFUs 212 of the N NPUS or AFUs 1112 in Fig. 11; nonlinear operation -  activation function operation; input data  - output 217; paragraph [0088] “The AFU 212 receives the output 217 of the accumulator 202. The AFU 212 performs an activation function on the accumulator 202 output 217 to generate a result 133 … the activation function in a neuron of an intermediate layer of an artificial neural network may serve to normalize the accumulated sum of products, preferably in a non-linear fashion”; paragraphs [0136-0137] “the AFU 1112 … begins to perform the specified activation function on the accumulator 202 value 217”);
wherein the multi-ALU device comprises: an input mapping unit, a plurality of arithmetic logical units (ALUs) and an output mapping unit (Henry Fig. 30 input mapping unit – PFC and OBPA 3002, mux 3006, rounder 3004, CCS 3008, and 3012; plurality of arithmetic logical units (ALUs) – tanh 3022, sigmoid 3024, soft-plus 3026; output mapping unit – mux 3032, sign restorer 3034 and size converter 3036),
the input mapping unit is configured for mapping the input data obtained from the on-chip storage medium or the core computing module to the plurality of ALUs (Henry Fig. 30 and paragraph [0264] “The PFC and OBPA 3002 receive the accumulator 202 value 217”; [0269] “The PFC 3002 converts the accumulator 202 value 217 to a positive form, if the value is negative, and generates an additional bit that indicates whether the original value was positive or negative”; paragraph [0270] “The OBPA 3002 shifts, or scales, the positive-form value right to align it with the output binary point 2954 specified in the control register 127”; paragraph [0271] “The rounder 3004 rounds the accumulator 202 value 217 … The mux 3006 selects one of its inputs, i.e., either the positive-form value from the PFC and OBPA 3002 or the rounded version thereof from the rounder 3004” paragraph [0272] “The CCS 3008 compresses the mux 3006 output value to the canonical size”; paragraph [0273] “The bit selector 3012 selects the bits of the CCS and saturator 3008 output that satisfy the 3.4 form criteria”; paragraph [0274] “the tan h 3022, sigmoid 3024 and softplus 3026 modules perform their respective activation functions (described above) on the 3 .4 form value output by the CCS and saturator 3008 to generate a result”; therefore, the input mapping unit maps the received accumulator value 217 to the plurality of ALUs, i.e. to the tan h 3022, sigmoid 3024 and softplus 3026 modules),
the plurality of ALUs are configured for performing a logical operation including the nonlinear operation on the basis of the input data (Henry Fig. 30 and paragraphs [0273-0274] “The tan h 3022, sigmoid 3024 and softplus 3026 modules perform their respective activation functions (described above) on the 3 .4 form value output by the CCS and saturator 3008 to generate a result”), and
the output mapping unit is configured for integrating and mapping the computation results obtained from the plurality of ALUs to a correct format for subsequent storage or for other module to use (Henry Fig. 30 and paragraphs [0278-0279]).

Regarding claim 2, Henry teaches all the limitations of claim 1 as stated above. Further, Henry teaches wherein the data generated during computation comprises a computation result or an intermediate computation result (Henry Figs. 1-2 and 11 data generated during computation – result 133; paragraph [0080, 0391]).

Regarding claim 4, Henry teaches all the limitations of claim 1 as stated above. Further, Henry teaches wherein the input mapping unit distributes the input data to the plurality of ALUs for performing different operations respectively, or maps a plurality of input data to the plurality of ALUs in one-to-one manner for performing operations (Henry Fig. 30 and paragraph [0274] “The tan h 3022, sigmoid 3024 and softplus 3026 modules perform their respective activation functions (described above) on the 3.4 form value output by the CCS and saturator 3008 to generate a result”).

Regarding claim 5, Henry teaches all the limitations of claim 1 as stated above. Further, Henry teaches wherein the plurality of ALUs have isomorphic design or isomeric design (Henry Fig. 30 and paragraph [0273]; the plurality of ALUs, i.e. the tan h 3022, sigmoid 3024 and softplus 3026 modules have isomeric design since they implementing/performing different functions).

Regarding claim 7, Henry teaches all the limitations of claim 1 as stated above. Further, Henry teaches wherein the multi-ALU device configures an operation function performed by the respective ALUs on the basis of a control signal when computing (Henry paragraphs [0088, 0098] “the AFU 212 is configured to perform multiple activation functions, and an input, e.g., from the control register 127, selects one of the activation functions to perform on the accumulator 202 output 217”; control signal - input from the control register).

Regarding claim 8, Henry teaches all the limitations of claim 1 as stated above. Further, Henry teaches wherein the on-chip storage medium comprises a Static Random Access Memory (SRAM), a Dynamic Random Access Memory (DRAM), an Enhanced Dynamic Random Access Memory (e-DRAM), a Register file (RF), or a Non-Volatile Memory (NVM) (Henry paragraph [0309] “each of the data RAM 122, weight RAM 124 and program memory 129 comprises a static RAM (SRAM)”).

Regarding claim 9, Henry teaches an operation method of the neural network accelerator
according to claim 1 (see claim 1 analysis with respect to the claim mapping of the neural network
accelerator) comprising:
selecting the multi-ALU device or the core computing module to perform the
computation on the basis of a control signal (Henry Figs. 4-5, 12-13 and paragraphs [0093-0098,
0134-0139] control signal - instruction);
if selecting the core computing module to perform the computation, obtaining the
input data from the on-chip storage medium to perform the linear operation (Henry Figs. 4-5 and
paragraph [0096-0097, 0134-0135] "The second row, at address 1, specifies a multiply-accumulate
instruction that instructs the 512 NPUs 126 to load a respective data word from a
row of the data RAM 122 and to load a respective weight word from a row of the weight RAM
124, and to perform a first multiply-accumulate operation on the data word input 207 and
weight word input 206"; "The third row, at address 2, specifies a multiply-accumulate rotate
instruction with a count of 511, which instructs each of the 512 NPUs 126 to perform 511
multiply-accumulate operations"); and
if selecting the multi-ALU device to perform the computation, obtaining the input data
from the on-chip storage medium or the core computing module to perform the nonlinear
operation which cannot be performed by the core computing module (Henry Figs. 4-5 and
paragraphs [0098, 0136-0137] "The fourth row, at address 3, specifies an activation function
instruction. The activation function instruction instructs the AFU 212 to perform the specified
activation function on the accumulator 202 value 217 to generate the result 133").

Regarding claim 10, Henry teaches all the limitations of claim 9 as stated above. Further, Henry
teaches wherein the step of selecting the multi-ALU device to perform the computation are as follows:
configuring, by the multi-ALU device, an operation function performed by respective ALUs on the basis of the control signal (Henry Figs. 29A, 30 and paragraphs [0088, 0098, 0274, 0278] "the AFU 212 is configured to perform multiple activation functions, and an input, e.g., from the control register 127, selects one of the activation functions to perform on the accumulator 202 output 217"; control signal - input from the control register).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Henry in view of Zhang et al. (US-PGPUB 2019/0324942 A1), hereinafter Zhang.
Regarding claim 6, Henry teaches all the limitations of claim 3 as stated above. Further, Henry teaches that the tan h 3022, sigmoid 3024 and soft-plus 3026 modules comprise look-up tables, e.g., programmable logic arrays (PLA), read-only memories (ROM), combinational logic gates, and so forth (Henry paragraph [0073]).
	Henry does not explicitly teach wherein each of the ALUs comprises a plurality of sub-operating units for performing different functions.
	However, on the same field of endeavor, Zhang discloses a computing element for performing nonlinear operations which comprises look-up tables and a plurality of sub-operating units for performing different functions (Zhang Figs. 3, 4C, and 8C where a plurality of sub-operating units – adder 180A and multiplier 180M).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Henry using Zhang and configure the tanh, sigmoid, and soft-plus modules of Henry to include an adder and a multiplier in addition to the look-up tables. 
	The motivation to do so is to achieve higher precision when performing the activation function operation without using an excessively large look-up tables (LUTs) by using the adder and the multiplier to perform interpolation using the output of the LUTs (Zhang paragraph [0062-0063]).
	Therefore, the combination of Henry as modified in view of Zhang teaches wherein each of the ALUs comprises a plurality of sub-operating units for performing different functions.
Response to Arguments
In view of amendments made and applicant’s argument, the 35 U.S.C. 112(a) of claims 1-2 and 4-10 in the final office action submitted 04/08/2022 has been withdrawn. However, the amendments made raises 112(a) issues similar to the issues raised in the non-final office action submitted 12/27/2021.
Applicant's arguments filed 09/13/2022, see remarks pages 2-3 with respect to the 35 U.S.C. 102 rejection of claims 1-2, 4-5, and 7-10 and 35 U.S.C. 103 rejection of claim 6  have been fully considered but they are not persuasive.
In response to the prior art rejection of claims 1-2 and 4-10, applicant argued that “there is no module with selection or mapping function before 3022, 3024 and 3026, and once it is executed, the data will be input to 3022, 3024 and 3026” in Fig. 30 of Henry. Further, applicant argues that “The multi ALU device in claim 1 not only has a plurality of ALUs, but also includes an input mapping unit and an output mapping unit supporting the plurality of ALUs. Through the input mapping unit and the output mapping unit, the input data can be sent to the ALU with the specified arithmetic logic. For example, according to the current operation requirements, the input mapping integration unit can send the input data to the ALU with part of the arithmetic logic. The application can select, for example, 3022, 3024 and 3026 through the input mapping unit and the output mapping unit”.
Examiner respectfully disagrees. Claim 1 only requires the input mapping unit to map the input data to the plurality of ALUs. Claim 1 does not require selecting which of the ALUs to map the input data into. Furthermore, Fig. 30 of Henry shows multiple modules to format the input data 217 received from the NPUs 126 before being input to the tanh 3022, sigmoid 3024, and softplus 3026 which fairly teaches the claimed “the input mapping unit is configured for mapping the input data obtained from the on-chip storage medium or the core computing to the plurality of ALUs”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlo Waje whose telephone number is (571)272-5767. The examiner can normally be reached 9:00-6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.W./
Carlo WajeExaminer, Art Unit 2182                                                                                                                                                                                                        (571)272-5767




/EMILY E LAROCQUE/Primary Examiner, Art Unit 2182